Exhibit 10.1 CONFIDENTIAL TREATMENT Supplemental Agreement No.54 to Purchase Agreement No.1810 between THE BOEING COMPANY and SOUTHWEST AIRLINES CO. Relating to Boeing Model 737-7H4 Aircraft (the Aircraft) THIS SUPPLEMENTAL AGREEMENT, entered into as of July 17, 2007, by and between THE BOEING COMPANY, a Delaware corporation with principal offices in Seattle, Washington, (Boeing) and SOUTHWEST AIRLINES CO., a Texas corporation with principal offices in Dallas, Texas (Buyer); WHEREAS, the parties hereto entered into Purchase Agreement No. 1810 dated January 19, 1994, relating to Boeing Model737-7H4 aircraft (the Agreement) and; WHEREAS, Buyer has agreed to the following changes to the Contract Delivery Month of certain four (4) Block T-W-2a Firm Aircraft (Four Firm Aircraft): WasNew ***** and; WHEREAS, Buyer has agreed to exercise certain twenty-five (25) Option Aircraft into Firm Aircraft (Block T-W-2 Aircraft) scheduled for delivery in the Contract Delivery Month as follows (Twenty-Five Firm Aircraft): *** Pursuant to 17 CFR 240.24b-2, confidential information has been omitted and has been filed separately with the Securities and Exchange Commission pursuant to a Confidential Treatment Application filed with the Commission. P.A. No. 1810SA-54-1 K/SWA Was - OptionNew - Firm ***** and; WHEREAS,***; NOW THEREFORE, in consideration of the mutual covenants herein contained, the parties agree to amend the Agreement as follows: 1.The Table of Contents of the Agreement is deleted in its entirety and a new Table of Contents is attached hereto and incorporated into the Agreement by this reference. 2. Table 1 is deleted in its entirety and replaced by a new Table 1 which is attached hereto and is incorporated into the Agreement by this reference. 3. Table 2 is deleted in its entirety and replaced by a new Table 2 which is attached hereto and is incorporated into the Agreement by this reference. 4.Letter Agreement No. 6-1162-JMG-669R7 entitled *** is replaced and superseded by Letter Agreement No. 6-1162-JMG-669R8 attached hereto. 5.All references in the Letter Agreements associated with Purchase Agreement No. 1810 shall be deemed to refer to the purchase by Buyer of four hundred (400) Model 737-7H4 Aircraft, eighty-six (86) Model 737-7H4 Option Aircraft and fifty-four (54) Model 737-7H4 Purchase Right Aircraft, to the extent such reference is not specifically addressed herein. Upon execution of this Supplemental Agreement on or before July 31, 2007, Boeing will return to Buyer *** which are advance payments for the Four Firm Aircraft paid by Buyer less advance payments due on the Twenty-Five Firm Aircraft. The Agreement will be deemed to be supplemented to the extent herein provided and as so supplemented will continue in full force and effect. EXECUTED IN DUPLICATE as of the day and year first above written. THE BOEING COMPANY SOUTHWEST AIRLINES CO. By: /s/ Nobuko Wiles By:/s/ Laura Wright Its:Attorney-In-Fact Its:SVP Finance & CFO P.A. No. 1810SA-54-2 K/SWA TABLE OF CONTENTS Page SA Number Number ARTICLES 1. Subject Matter of Sale 1-1 SA-13 2. Delivery, Title and Risk of Loss 2-1 SA-28 3. Price of Aircraft 3-1 SA-47 4. Taxes 4-1 5. Payment 5-1 6. Excusable Delay 6-1 7. Changes to the Detail Specification 7-1 SA-1 8. Federal Aviation Requirements and Certificates and Export License 8-1 9. Representatives, Inspection, Flights and Test Data 9-1 10. Assignment, Resale or Lease 10-1 11. Termination for Certain Events 11-1 12. Product Assurance; Disclaimer and Release; Exclusion of Liabilities: Customer Support; Indemnification and Insurance 12-1 13. Buyer Furnished Equipment and Spare Parts 13-1 14. Contractual Notices and Requests 14-1 15. Miscellaneous 15-1 P.A. No. i SA-54 K/SWA TABLE OF CONTENTS CON'T SA Number TABLE 1. Aircraft Information Table SA-54 2. Option Aircraft Information Table SA-54 EXHIBITS A Aircraft Configuration SA-47 B Product Assurance Document SA-1 C Customer Support Document D Price Adjustments Due to Economic Fluctuations - Aircraft E Buyer Furnished Equipment Provisions Document F Defined Terms Document LETTER AGREEMENTS 1810-1 Waiver of Aircraft Demonstration Flight P.A. No. ii SA-54 K/SWA TABLE OF CONTENTS CON'T SA Number RESTRICTED LETTER AGREEMENTS 6-1162-RLL-932R2 Promotional Support SA-13 6-1162-RLL-933R20 Option Aircraft SA-47 6-1162-RLL-934R3 Disclosure of Confidential Information SA-14 6-1162-RLL-935R1 Performance Guarantees SA-1 6-1162-NIW-890 ***- SA-39 6-1162-RLL-936R4 Certain Contractual Matters SA-4 6-1162-RLL-937 Alternate Advance Payment Schedule 6-1162-RLL-938 *** 6-1162-RLL-939R1 Certification Flight Test Aircraft SA-1 6-1162-RLL-940R1 Training Matters SA-1 6-1162-RLL-941R2 Other Matters SA-13 6-1162-RLL-942 Open Configuration Matters 6-1162-RLL-943R1 Substitution Rights SA-6 6-1162-RLL-944 *** 6-1162-RLL-945 Comparison of 737-7H4 and 737-3H4 Block Fuel Burn 6-1162-RLL-1855R3 Additional Contractual Matters SA-4 6-1162-RLL-1856 *** SA-1 6-1162-RLL-1857 Service Ready Validation Program Field Test SA-1 6-1162-RLL-1858R1 Escalation Matters SA-4 P.A. No. 1810iii SA-54 K/SWA TABLE OF CONTENTS CON'T SA Number RESTRICTED LETTER AGREEMENTS 6-1162-RLL-2036 Amortization of Costs for Customer Unique Changes SA-1 6-1162-RLL-2037 Reconciliation of the Aircraft Basic Price SA-1 6-1162-RLL-2073 Maintenance Training Matters SA-1 6-1162-KJJ-054R1 Business Matters 6-1162-KJJ-055R1 Structural Matters SA-25 6-1162-KJJ-056 Noise and Emission Matters SA-13 6-1162-KJJ-057 Product Development Matters SA-13 6-1162-KJJ-058 Additional Substitution Rights SA-13 6-1162-KJJ-150 Flight Control Computer & Mode Control Panel Spares Matter SA-14 6-1162-MSA-185R3 Delivery Change Contractual Matters SA-21 6-1162-JMG-669R8 *** SA-54 6-1162-JMG-747R1 *** SA-36 6-1162-CHL-217 Rescheduled Flight Test Aircraft SA-32 6-1162-NIW-606R1 *** SA-36 6-1162-NIW-640 Early Delivery of Two April 2004 Aircraft SA-35 6-1162-NIW-889 Warranty - Exterior Color Schemes and Markings for YA143 and on SA-39 6-1162-NIW-1142 *** SA-43 6-1162-NIW-1369 *** SA-46 P.A. No. iv SA-54 K/SWA Table 1 to Purchase Agreement No. 1810 Aircraft Information Table Base Aircraft Price Special Features Aircraft Basic Price Base Year Dollars Block A, B, C, D & E Aircraft *** *** *** July 1992 Block F & G Aircraft *** *** *** July 1992 Block H Aircraft *** *** *** July 1992 Block I Aircraft *** *** *** July 1992 Block J Aircraft *** *** *** July 1992 Block K Aircraft *** *** *** July 1992 Block K-W Aircraft *** *** *** July 1992 Block L Aircraft *** *** *** July 1992 Block T Aircraft *** *** *** July 1999 Block T-W Aircraft *** *** *** July 1999 Block T-W-1 / T-W-1a Aircraft *** *** *** July 1999 Block T-W-2 / T-W-2a Aircraft *** *** *** July 1999 Block K-W Aircraft: Block K airplanes with production winglets installation Block T-W Aircraft: Block T airplanes with production winglets installation Block T-W-1 / T-W-1aAircraft: Firm Aircraft contracted to deliver from May 1, 2006 through June 2008 at the signing of SA-47 (T-W-1a Aircraft Advance Payment Schedule per LA 6-1162-JGM-669) Block T-W-2 / T-W-2a Aircraft: U-W-1 Option Aircraft which becomes Firm Aircraft after signing of SA-47 and Firm Aircaft contracted to deliver in July 2008 and on at the signing of SA47 (T-W-2a Aircraft Advance Payment Schedule per LA 6-1162-JGM-669) SWA
